       Case 18-03078-sgj Doc 80 Filed 11/01/18        Entered 11/01/18 14:48:12       Page 1 of 4




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed October 31, 2018
______________________________________________________________________


                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION


     IN RE:                                            §   Case No. 18-30264-SGJ-11
                                                       §   Case No. 18-30265-SGJ-11
     ACIS CAPITAL MANAGEMENT, L.P.,                    §
     ACIS CAPITAL MANAGEMENT GP,                       §   (Jointly Administered Under
     LLC,                                              §   Case No. 18-30264-SGJ-11)
                                                       §
                          DEBTORS                      §   Chapter 11
                                                       §
                                                       §
     HIGHLAND CAPITAL MANAGEMENT,                      §
     L.P., AND HIGHLAND CLO FUNDING,                   §
     LTD.                                              §
                                                       §
     Plaintiff,                                        §   Adversary No. 18-03078-SGJ
                                                       §
     v.                                                §
                                                       §
     ROBIN PHELAN, CHAPTER 11                          §
     TRUSTEE                                           §
                                                       §
     Defendant.                                        §
                                                       §
     ROBIN PHELAN, CHAPTER 11                          §
     TRUSTEE                                           §
                                                       §
     Third Party Plaintiff,                            §
                                                       §
     v.                                                §
                                                       §

     4822-7990-8216v.3
     62112-1 10/26/2018
  Case 18-03078-sgj Doc 80 Filed 11/01/18                Entered 11/01/18 14:48:12     Page 2 of 4




HIGHLAND HCF ADVISOR, LTD., AND                          §
HIGHLAND CLO MANAGEMENT, LTD.                            §
                                                         §
Third Party Defendants.                                  §

          ORDER ON HIGHLAND CLO FUNDING, LTD.'S MOTION TO DISMISS

         CAME ON FOR CONSIDERATION, the Motion to Dismiss Counterclaims or,

Alternatively, for a More Definite Statement [Doc. 43] (the “HCLOF MTD”) filed by Highland

CLO Funding, Ltd. (“HCLOF”). The Court considered the HCLOF MTD at a hearing held on

October 9, 2018 (the “Hearing”). Counsel for HCLOF and counsel for Robin Phelan, the

Chapter 11 Trustee (the “Trustee”) for the above-captioned debtors, appeared and argued at the

Hearing.

It is therefore, ORDERED AND ADJUDGED AS FOLLOWS:

         1.          Given that the Trustee intends to amend and/or re-file the Defendant’s Answer,

                     Affirmative Defenses, Counterclaims, and Third Party Claims, filed July 2, 2018

                     [Doc. 23] (the “Current Answer”), HCLOF announced at the Hearing that the

                     portions of the HCLOF MTD dealing with failure to state a claim upon which

                     relief can be granted (pursuant to F.R.C.P 12(b)(6)) or for a more definite

                     statement (pursuant to F.R.C.P. 12(e)) are deemed withdrawn, without prejudice.

         2.          The portion of the HCLOF MTD dealing with lack of personal jurisdiction over

                     HCLOF (pursuant to F.R.C.P 12(b)(2)) is denied for the reasons stated on the

                     record at the Hearing.

         IT IS FURTHER ORDERED THAT this Court shall retain jurisdiction with respect to

all matters arising from or related to the implementation, interpretation, and enforcement of this

Order.



Agreed Order re Adv. Proc. 18-3078                   2
4822-7990-8216v.3
62112-1 10/26/2018
  Case 18-03078-sgj Doc 80 Filed 11/01/18       Entered 11/01/18 14:48:12   Page 3 of 4



                                     ### END OF ORDER ###




Agreed Order re Adv. Proc. 18-3078          3
4822-7990-8216v.3
62112-1 10/26/2018
  Case 18-03078-sgj Doc 80 Filed 11/01/18        Entered 11/01/18 14:48:12   Page 4 of 4



Submitted by:

WINSTEAD PC
500 Winstead Building
2728 N. Harwood Street
Dallas, Texas 75201
(214) 745-5400 (Phone)
(214) 745-5390 (Facsimile)

Phillip Lamberson___
Rakhee V. Patel
State Bar No. 00797213
Phillip Lamberson
State Bar No. 00794134
Joe Wielebinski
State Bar No. 21432400
Annmarie Chiarello
State Bar No. 24097496
rpatel@winstead.com
plamberson@winstead.com
jwielebinski@winstead.com
achiarello@winstead.com

Special Counsel for the Chapter 11 Trustee

FORSHEY & PROSTOK LLP
777 Main St., Suite 1290
Ft. Worth, TX 76102
Telephone: (817) 877-8855
Facsimile: (817) 877-4151

Jeff P. Prostok
State Bar No. 16352500
J. Robert Forshey
State Bar No. 07264200
Suzanne K. Rosen
State Bar No. 00798518
Matthias Kleinsasser
State Bar No. 24071357
bforshey@forsheyprostok.com
srosen@forsheyprostok.com
mkleinsasser@forsheyprostok.com

Counsel for the Chapter 11 Trustee




4822-7990-8216v.3
62112-1 10/26/2018
                                             Order on HCLOF MTD 4814-5788-0953 v.2 -
                                             10/19/2018 5:38:14 PM
